Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12 and 13
The term "substantially" in claims 3, 4, 12 and 13 is a relative term which renders the claim indefinite and broad.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 5 and 14 are also rejected under 35 U.S.C. 112(b) because they are dependents of claims 3 and 12, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-, 9-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/198544 A1 to Jochen et al., hereinafter, “Jochen” in view of US 2016/0342850 A1 to Elimalech et al., hereinafter, “Elimalech”.
Claim 1. A method for tracking an at least partially occluded object, comprising: Jochen [0030-0042] teaches Equipment 110 constructs or is arranged to inform with the driver that signal is vehicle 100 the traffic object be visually blocked at least partly.

recognizing a non-occluded portion of the at least partially occluded object in an input image; Jochen [0038-0042] teaches at least one occlusion objects is such as at least one communal facility object and/or at least one other traffic participant. At this, determining device 114 is such as configured to, and carries out suitable analysis or the process of object information in combination, to produce block information for the view data with map datum and/or environmental data.
…Telltale 106 is configured to, and in response to indicator signal, informs the traffic object be visually blocked at least in part with the driver that signal is vehicle 100.Particularly, telltale 106 is configured to, and in response to indicator signal, the driver for vehicle 100 manifests or informs the traffic object be visually blocked at least in part with optical signalling. The driver that figure 4 illustrates as vehicle 100 manifests or informs the example of the traffic object be visually blocked at least in part with optical signaling
…determines whether traffic object detected the driver for vehicle is visually blocked by least one occlusion objects at least in part. At this, carry out the step 220 determined when using object information and vehicle environmental data, to produce block information. In addition, method 200 has the step 230 generating indicator signal, and described indicator signal is used for informing with signal the traffic object be visually blocked at least in part. At this, carry out the step 230 generated according to object information, environmental data and block information.
Jochen [Figures 1-4]

generating a simulated image of the at least partially occluded object based on features of the non-occluded portion extracted from the input image; Jochen [0038-0042] and [Figures 1-4]
Jochen fails to explicitly teach determining first coordinates of the at least partially occluded object. Elimalech, in the field of vehicle vision systems teaches a determining first coordinates of the at least partially occluded object in a first coordinate system; and Elimalech [0030] teaches reference is now made to FIGS. 1A and 1B which show a side view and a plan view respectively of a vehicle 18, according to an aspect of the disclosed embodiments. Vehicle 18 may be a public transport bus, school bus, coach, a heavy goods vehicle (HGV), or a passenger vehicle (e.g., a car, such as a sedan). In some embodiments, vehicle 18 may be longer than a typical vehicle (e.g., such as a limousine, truck, etc.). Mounted near the rear of vehicle 18 on the right and left sides respectively of vehicle 18 are two cameras 12R and 12L. Cameras 12R and 12L are mounted so that the respective fields of view of cameras 12R and 12L include generally the forward direction of travel of vehicle 18 shown by dotted lines. A camera 12C is shown mounted at the front of vehicle 18 with a field of view which is generally centered in the forward direction of travel of vehicle 18 shown by dotted lines. Cartesian axes X,Y,Z are shown. Axis Z is the long horizontal axis along the length of vehicle 18. Axis Y is the vertical axis of vehicle 18. Rotation around axis Y defines yaw of vehicle 18 and/or of cameras 12. Yaw is controlled by the steering mechanism of vehicle 18. Axis X is horizontal along the width of vehicle 18… [-0040], [Figures 2-4B]
converting the first coordinates of the at least partially occluded object in the first coordinate system into second coordinates in a second coordinate system defined in a display apparatus. Elimalech [0030] teaches reference is now made to FIGS. 1A and 1B which show a side view and a plan view respectively of a vehicle 18, according to an aspect of the disclosed embodiments. Vehicle 18 may be a public transport bus, school bus, coach, a heavy goods vehicle (HGV), or a passenger vehicle (e.g., a car, such as a sedan). In some embodiments, vehicle 18 may be longer than a typical vehicle (e.g., such as a limousine, truck, etc.). Mounted near the rear of vehicle 18 on the right and left sides respectively of vehicle 18 are two cameras 12R and 12L. Cameras 12R and 12L are mounted so that the respective fields of view of cameras 12R and 12L include generally the forward direction of travel of vehicle 18 shown by dotted lines. A camera 12C is shown mounted at the front of vehicle 18 with a field of view which is generally centered in the forward direction of travel of vehicle 18 shown by dotted lines. Cartesian axes X,Y,Z are shown. Axis Z is the long horizontal axis along the length of vehicle 18. Axis Y is the vertical axis of vehicle 18. Rotation around axis Y defines yaw of vehicle 18 and/or of cameras 12. Yaw is controlled by the steering mechanism of vehicle 18. Axis X is horizontal along the width of vehicle 18… [-0040], [Figures 2-4B]
Claim 2. Jochen further teaches wherein generating the simulated image of the at least partially occluded object comprises classifying the non-occluded portion using classifiers trained using extracted features of portions of a plurality of training objects;
wherein the simulated image is an image of one of the plurality of training objects, a portion of which comprising extracted features closest matching the features of the non-occluded portion extracted from the input image. Jochen [0030-0042] and [Figures 1-4]


Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify tracking an at least partially occluded object by Jochen with Elimalech’s teaching of determining first coordinates of the at least partially occluded object in a first coordinate system. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect objects that are occluded (“blind spots”) while operating a vehicle (Elimalech, [0025-0028]). In combination, Jochen is not altered in that Jochen continues to detect object. Elimalech's teachings perform the same as they do separately of determining a coordinates of an object.
Therefore one of ordinary skill in the art, such as an individual working in the field of vehicle vision systems could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 3. Elimalech further teaches wherein converting the first coordinates of the at least partially occluded object in the first coordinate system into the second coordinates in the second coordinate system defined in the display apparatus comprises: converting the first coordinates of the at least partially occluded object in the first coordinate system into third coordinates in a third coordinate system; and converting the third coordinates in the third coordinate system into the second coordinates in the second coordinate system defined in the display apparatus; wherein the first coordinate system is a three-dimensional coordinate system; and the third coordinate system is a two-dimensional coordinate system on a plane substantially parallel to an imaging plane of the display apparatus. Elimalech [0030] teaches reference is now made to FIGS. 1A and 1B which show a side view and a plan view respectively of a vehicle 18, according to an aspect of the disclosed embodiments. Vehicle 18 may be a public transport bus, school bus, coach, a heavy goods vehicle (HGV), or a passenger vehicle (e.g., a car, such as a sedan). In some embodiments, vehicle 18 may be longer than a typical vehicle (e.g., such as a limousine, truck, etc.). Mounted near the rear of vehicle 18 on the right and left sides respectively of vehicle 18 are two cameras 12R and 12L. Cameras 12R and 12L are mounted so that the respective fields of view of cameras 12R and 12L include generally the forward direction of travel of vehicle 18 shown by dotted lines. A camera 12C is shown mounted at the front of vehicle 18 with a field of view which is generally centered in the forward direction of travel of vehicle 18 shown by dotted lines. Cartesian axes X,Y,Z are shown. Axis Z is the long horizontal axis along the length of vehicle 18. Axis Y is the vertical axis of vehicle 18. Rotation around axis Y defines yaw of vehicle 18 and/or of cameras 12. Yaw is controlled by the steering mechanism of vehicle 18. Axis X is horizontal along the width of vehicle 18… [31-0040], [Figures 2-4B]
Claim 9. Elimalech further teaches further comprising displaying the simulated image at a position having the second coordinates in the display apparatus. Elimalech [0030] teaches Reference is now made to FIGS. 1A and 1B which show a side view and a plan view respectively of a vehicle 18, according to an aspect of the disclosed embodiments. Vehicle 18 may be a public transport bus, school bus, coach, a heavy goods vehicle (HGV), or a passenger vehicle (e.g., a car, such as a sedan). In some embodiments, vehicle 18 may be longer than a typical vehicle (e.g., such as a limousine, truck, etc.). Mounted near the rear of vehicle 18 on the right and left sides respectively of vehicle 18 are two cameras 12R and 12L. Cameras 12R and 12L are mounted so that the respective fields of view of cameras 12R and 12L include generally the forward direction of travel of vehicle 18 shown by dotted lines. A camera 12C is shown mounted at the front of vehicle 18 with a field of view which is generally centered in the forward direction of travel of vehicle 18 shown by dotted lines. Cartesian axes X,Y,Z are shown. Axis Z is the long horizontal axis along the length of vehicle 18. Axis Y is the vertical axis of vehicle 18. Rotation around axis Y defines yaw of vehicle 18 and/or of cameras 12. Yaw is controlled by the steering mechanism of vehicle 18. Axis X is horizontal along the width of vehicle 18…[0031], [0034], [0062]
Claim 10. It differs from claim 1 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 11. It differs from claim 2 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 2. Therefore claim 11 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 12. It differs from claim 3 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 3. Therefore claim 12 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 18. It differs from claim 9 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 9. Therefore claim 18 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 
Claim 19. A vehicle, comprising the apparatus of claim 10. Jochen [Figures 1-4]
Claim 20. It differs from claim 1 in that it is a computer-program product comprising a non-transitory tangible computer-readable medium having computer-readable instructions thereon, the computer- readable instructions being executable by a processor to cause the processor to performing the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
Claims 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/198544 A1 to Jochen et al., hereinafter, “Jochen” in view of US 2016/0342850 A1 to Elimalech et al., hereinafter, “Elimalech” in further view of US 2018/0372858 A1 to Niihara et al., hereinafter, “Niihara” and US 2018/0357791 A1 to Dworakowski et al., hereinafter, “Dworakowski”.
Claim 4. Jochen and Elimalech are silent on claim 3, however Niihara and Dworakowski, both in the field of object detection in vehicle vision systems, teaches the well-known features in the art, wherein converting the first coordinates of the at least partially occluded object in the first coordinate system into the third coordinates in the third coordinate system is performed according to Equation (1) and Equation (2) when the imaging plane of the display apparatus is substantially parallel to a coordinate plane of the first coordinate system: (1);  (2);
wherein (x2, y2) stands for the third coordinates; (x1, y1) stands for coordinate differences between the first coordinates and a reference coordinate of a reference point in the first coordinate system; 
f stands for a length of an orthographic projection of a distance between the imaging plane and the reference point on a coordinate axis in the first coordinate system perpendicular to the imaging plane; and l stands for a length of an orthographic projection of a distance between the at least partially occluded object and the reference point on the coordinate axis in the first coordinate system perpendicular to the imaging plane. Niihara [0065-0073]

Dworakowshi [Abstract] teaches calculating a roll angle from the location of the horizontal vanishing point based on the image, calculating a yaw angle from a first coordinate of the horizontal vanishing point measured along the first axis, and calculating a pitch angle from a second coordinate of the vertical vanishing point measured along the second axis

Dworakowshi [0039] teaches especially after the roll angle, the yaw angle and/or the pitch angle of the camera have been determined, it is possible to also extract information about the position of the camera. Hence, in a preferred embodiment, calculation of at least one of the roll angle, the yaw angle and the pitch angle is followed by the step of determining a lateral offset of the camera relative to the calibration pattern and/or a height of the camera. This is done by first correcting the acquired image for at least one of roll, yaw and pitch, preferably for all of these. Such a correction in particular comprises rotating and/or shifting the image by amounts corresponding to the roll angle, the yaw angle and the pitch angle, respectively. Then, within the image a first coordinate difference and/or a second coordinate difference between the principal point of the image and a representation of a reference point of the calibration pattern is determined, wherein the reference point has a known horizontal and/or vertical position. By this, pixel distances between the principal point of the image and the representation of the reference point are obtained along both axes of the image.

Dworakowshi [0040] teaches for knowing the real distances, i.e. in particular the distances between a projection of the principal point to a plane of the calibration pattern and the reference point, the coordinate distances have to be scaled so as to reflect the real distances. Therefore, the lateral offset and/or the height of the camera is/are determined by scaling the first coordinate difference and/or the second coordinate difference with a factor obtained by multiplying the distance of the camera to the calibration pattern with the quotient of a pixel pitch of the camera and a focal length of the camera. This converts the coordinate distances to real distances from the reference point. The offset and height of the camera can then be derived from these distances and the known horizontal and vertical position of the reference point, respectively.

Dworakowshi [0041] teaches the distance of the camera to the calibration pattern can be predefined or measured. Alternatively, also the distance of the camera to the calibration pattern can be deduced from the image of the calibration pattern, if for example a distance between two characteristic points of the calibration pattern is known. In particular, the ratio between the pixel distance of the representations of these two characteristic points in the image and their real distance can correspond to the product of the distance of the camera to the calibration pattern and the quotient of the pixel pitch and the focal length of the camera. This relation can then be solved for the distance of the camera to the calibration pattern. 

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify tracking an at least partially occluded object by Jochen and Elimalech with Niihara and Dworakowski’s teachings of converting the first coordinates of the at least partially occluded object in the first coordinate system into the third coordinates. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect objects that are occluded (“blind spots”) while operating a vehicle (Niihara, [0004-0005] and Dworakowski, [0002-0009]). In combination, Jochen is not altered in that Jochen continues to detect object. Elimalech's teachings perform the same as they do separately of determining a coordinates of an object. Niihara is not altered in the Niihara continues to perform distance estimation in a vehicle vision system, while Dworakowski continues to calibrating the orientation of a camera mounted to a vehicle.
Therefore one of ordinary skill in the art, such as an individual working in the field of vehicle vision systems could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 5. Niihara and Dworakowski teaches wherein converting the third coordinates in the third coordinate system into the second coordinates in the second coordinate system defined in the display apparatus is performed according to Equation (3) and Equation (4):
wherein (x2, y2) stands for the third coordinates; (u, v) stands for the second coordinates; 
(Uo, Vo) stands for a reference coordinate of a reference point in the third coordinate system; 
dx stands for a real distance representing a first pixel pitch along a first direction of the display apparatus; 
dy stands for a real distance representing a second pixel pitch along a second direction of the display apparatus. Niihara [0065-0073]
Dworakowshi [Abstract] and [0039-0041] 

Claim 13. It differs from claim 4 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 4. Therefore claim 13 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 14. It differs from claim 5 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 5. Therefore claim 14 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claims  6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over over WO 2014/198544 A1 to Jochen et al., hereinafter, “Jochen” in view of US 2016/0342850 A1 to Elimalech et al., hereinafter, “Elimalech” in further view of US 2014/0307920 A1 to Holz and US 2014/0245350 A1 to Goel et al., hereinafter, “Goel”.
Claim 6. Jochen and Elimalech are silent on claim 6, however Holz and Goel, both in the field of object detection, teaches the well-known features in the art, wherein the non-occluded portion of the at least partially occluded object is recognized in at least one frame from a first frame of image to an (N-1)-th frame of image; and the non-occluded portion of the at least partially occluded object is unrecognized in an N-th frame of image, N > 2; the method further comprises: determining whether the at least partially occluded object is outside field of view or becomes a fully occluded object in the N-th frame of image; generating predicted second coordinates of the fully occluded object in the display apparatus corresponding to the N-th frame of image upon a determination that the at least partially occluded object is still inside field of view; and displaying the simulated image at a position having the predicted second coordinates in the display apparatus. Holz [0006] teaches objects can become "lost" or occluded when, for example, a first object passes in front of another object (relative to a camera), an object passed out of the field of view of a camera, and/or an object fades into the background of a scene captured by a camera. Existing systems do not adequately account for these occluded objects, and when they (for example) re-appear as objects detected by the camera, they may not be properly accounted for. Consequently, there is a need for an economical approach that tracks occluded objects in real time.
Holz [0153] teaches if an object becomes occluded or otherwise wholly or partially disappears from the view of a motion-capture system (e.g., the systems 100 and 200 illustrated in FIGS. 1 and 2, respectively), the system captures a reduced-detail approximation of the object (e.g., an outline or "blob" of the object). When and if the object becomes wholly or partially visible again to the motion-capture system, the system rebuilds a more-detailed model of the object (using, e.g., the object slices discussed above with reference to, e.g., FIGS. 6A and 6B).
Holz [0158] teaches the position of the object 3004 when it is fully occluded may be predicted by examining its path before becoming fully occluded. In various embodiments, previous image frames that include the object may be examined to determine the objects direction, curvature, velocity, acceleration, rotation, spinning, or any other such value, and these determined values may be used to predict the position of the approximation 3008.
Goel [0005] teaches the present invention provides a system for and a method of processing a video clip to identify an occluding object. In an embodiment, a video clip comprising a sequence of frames is obtained. The video clip has an identified target area and an occluding object that at least partially occludes the target area. A location of the occluding object in a frame of the video clip is estimated based on its location in a previous frame of the video clip. Pixels of the occluding object in the frame are identified by generating a characteristic signature of the occluding object based on its estimated location and the characteristic signature is used to separate pixels of the occluding object from pixels of the frame of the video clip. The occluding object can be identified for multiple frames of the video clip. Image data can be inserted into the target area and a resulting video clip displayed such that the occluding object appears to pass in front of the inserted image data. Fig 3, elements 310 and 322
Goel [0029] teaches an occluding object can at least partially occlude the target area and wherein, for each frame in which the occluding object at least partially occludes the target area said identifying any occluding objects can include estimating a location of the occluding object in a frame of the video clip based on its location in a previous frame of the video clip and identifying pixels of the occluding object in the frame by generating a characteristic signature of the occluding object based on its estimated location and using the characteristic signature to separate pixels of the occluding object from pixels of the frame of the video clip and wherein said displaying the resulting video clip on a display screen of a computing device is performed so that the occluding object appears to pass in front of the inserted image data.
Goel [0033] teaches wherein the network server is further configured to apply the transformation matrix to the target area to determine its position in the next frame of the video clip
Goel [0036] teaches repeating said steps of estimating, identifying and storing for each frame of the video clip in which the occluding object at least partially occludes the target area. The method can further include inserting image data into the target area of each frame of the video clip in which at least a portion of the target area appears and displaying a resulting video clip on a display screen of a computing device such that the occluding object appears to pass in front of the inserted image data, [0125]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify tracking an at least partially occluded object by Jochen and Elimalech with Holz and Goel’s teachings of displaying the simulated image at a position having the predicted second coordinates in the display apparatus. One would have been motivated to perform this combination due to the fact that it allows one to accurately display occluded objects in a simulated (augmented) image by predicting their locations in previous frames (Holz, [0006 and Goel, [0005]). In combination, Jochen, Holz and Goel is not altered in that Jochen, Holz and Goel continues to detect objects. Elimalech's teachings perform the same as they do separately of determining a coordinates of an object. 

Therefore one of ordinary skill in the art, such as an individual working in the field of vehicle vision systems could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.
Claim 7. Holz and Goel further teaches wherein the non-occluded portion of the at least partially occluded object is recognized in at least one frame of image from a first frame of image to an (N-1)-th frame of image; and the non-occluded portion of the at least partially occluded object is unrecognized in an N-th frame of image, N > 2; the method further comprises: generating predicted second coordinates of the at least partially occluded object in the display apparatus corresponding to the N-th frame of image; determining whether the at least partially occluded object is outside field of view based on the predicted second coordinates; displaying the simulated image at a position having the predicted second coordinates in the display apparatus upon a determination that the at least partially occluded object is still inside field of view but becomes unrecognizable or fully occluded. Holz [0153] teaches if an object becomes occluded or otherwise wholly or partially disappears from the view of a motion-capture system (e.g., the systems 100 and 200 illustrated in FIGS. 1 and 2, respectively), the system captures a reduced-detail approximation of the object (e.g., an outline or "blob" of the object). When and if the object becomes wholly or partially visible again to the motion-capture system, the system rebuilds a more-detailed model of the object (using, e.g., the object slices discussed above with reference to, e.g., FIGS. 6A and 6B).
Holz [0158] teaches the position of the object 3004 when it is fully occluded may be predicted by examining its path before becoming fully occluded. In various embodiments, previous image frames that include the object may be examined to determine the objects direction, curvature, velocity, acceleration, rotation, spinning, or any other such value, and these determined values may be used to predict the position of the approximation 3008.
Goel [0005] teaches the present invention provides a system for and a method of processing a video clip to identify an occluding object. In an embodiment, a video clip comprising a sequence of frames is obtained. The video clip has an identified target area and an occluding object that at least partially occludes the target area. A location of the occluding object in a frame of the video clip is estimated based on its location in a previous frame of the video clip. Pixels of the occluding object in the frame are identified by generating a characteristic signature of the occluding object based on its estimated location and the characteristic signature is used to separate pixels of the occluding object from pixels of the frame of the video clip. The occluding object can be identified for multiple frames of the video clip. Image data can be inserted into the target area and a resulting video clip displayed such that the occluding object appears to pass in front of the inserted image data. Fig 3, elements 310 and 322
Goel [0029] teaches an occluding object can at least partially occlude the target area and wherein, for each frame in which the occluding object at least partially occludes the target area said identifying any occluding objects can include estimating a location of the occluding object in a frame of the video clip based on its location in a previous frame of the video clip and identifying pixels of the occluding object in the frame by generating a characteristic signature of the occluding object based on its estimated location and using the characteristic signature to separate pixels of the occluding object from pixels of the frame of the video clip and wherein said displaying the resulting video clip on a display screen of a computing device is performed so that the occluding object appears to pass in front of the inserted image data.
Goel [0033] teaches wherein the network server is further configured to apply the transformation matrix to the target area to determine its position in the next frame of the video clip
Goel [0036] teaches repeating said steps of estimating, identifying and storing for each frame of the video clip in which the occluding object at least partially occludes the target area. The method can further include inserting image data into the target area of each frame of the video clip in which at least a portion of the target area appears and displaying a resulting video clip on a display screen of a computing device such that the occluding object appears to pass in front of the inserted image data, [0125]
Claim 8. Holz and Goel further teaches wherein the non-occluded portion of the at least partially occluded object is recognized from an i-th frame of image to a j-th frame of image, ithe non-occluded portion of the at least partially occluded object is unrecognized from a (j+1)-th frame of image to an N-th frame of image, N > 4;
the method further comprises: generating predicted second coordinates of the at least partially occluded object in the display apparatus corresponding to the N-th frame of image according to Equation (5) and Equation (6): u, = (u, —U, ) 7 + U, (5); v, =, -v Jo ty, (6);
wherein (u,, V,) is the second coordinates of the at least partially occluded object in the display apparatus corresponding to the N-th frame of image; (uj, vj) is the second coordinates of the at least partially occluded object in the display apparatus corresponding to the j-th frame of image; m; =j —i+ 1; and mz: =n-—-j. Holz [0153] teaches if an object becomes occluded or otherwise wholly or partially disappears from the view of a motion-capture system (e.g., the systems 100 and 200 illustrated in FIGS. 1 and 2, respectively), the system captures a reduced-detail approximation of the object (e.g., an outline or "blob" of the object). When and if the object becomes wholly or partially visible again to the motion-capture system, the system rebuilds a more-detailed model of the object (using, e.g., the object slices discussed above with reference to, e.g., FIGS. 6A and 6B).
Holz [0158] teaches the position of the object 3004 when it is fully occluded may be predicted by examining its path before becoming fully occluded. In various embodiments, previous image frames that include the object may be examined to determine the objects direction, curvature, velocity, acceleration, rotation, spinning, or any other such value, and these determined values may be used to predict the position of the approximation 3008.
Goel [0005] teaches the present invention provides a system for and a method of processing a video clip to identify an occluding object. In an embodiment, a video clip comprising a sequence of frames is obtained. The video clip has an identified target area and an occluding object that at least partially occludes the target area. A location of the occluding object in a frame of the video clip is estimated based on its location in a previous frame of the video clip. Pixels of the occluding object in the frame are identified by generating a characteristic signature of the occluding object based on its estimated location and the characteristic signature is used to separate pixels of the occluding object from pixels of the frame of the video clip. The occluding object can be identified for multiple frames of the video clip. Image data can be inserted into the target area and a resulting video clip displayed such that the occluding object appears to pass in front of the inserted image data. Fig 3, elements 310 and 322
Goel [0029] teaches an occluding object can at least partially occlude the target area and wherein, for each frame in which the occluding object at least partially occludes the target area said identifying any occluding objects can include estimating a location of the occluding object in a frame of the video clip based on its location in a previous frame of the video clip and identifying pixels of the occluding object in the frame by generating a characteristic signature of the occluding object based on its estimated location and using the characteristic signature to separate pixels of the occluding object from pixels of the frame of the video clip and wherein said displaying the resulting video clip on a display screen of a computing device is performed so that the occluding object appears to pass in front of the inserted image data.
Goel [0033] teaches wherein the network server is further configured to apply the transformation matrix to the target area to determine its position in the next frame of the video clip
Goel [0036] teaches repeating said steps of estimating, identifying and storing for each frame of the video clip in which the occluding object at least partially occludes the target area. The method can further include inserting image data into the target area of each frame of the video clip in which at least a portion of the target area appears and displaying a resulting video clip on a display screen of a computing device such that the occluding object appears to pass in front of the inserted image data, [0125]

Claim 15. It differs from claim 6 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 6. Therefore claim 15 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 16. It differs from claim 7 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 7. Therefore claim 16 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 17. It differs from claim 8 in that it is an apparatus for tracking an at least partially occluded object performing the method of claim 8. Therefore claim 17 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661